--------------------------------------------------------------------------------

DISTRIBUTION COOPERATION CONTRACT
Between


JOYMAIN INTERNATIONAL DEVELOPMENT GROUP, INC. (herein after referred to as “JM”
or “Distributor”)
Address: 2451 NW 109TH AVE , Suite # 9
Miami, FL 33172
Phone:                    786-232-3083
Fax:                         786-233-7098
Email:                      David@joymainlife.com with copy to
elsa.pconsilium@gmail.com
Principle Contact: David Shao, Manager
and

RIGHT FORTUNE INTERNATIONAL LIMITED. (herein after referred to as “ RF” or
“Supplier”)
Address: 1957 S. Knolls
St. George, UT 84790
Phone:                  435-215-9632
Fax:                        435-215-2525
Email:                     Phil@RightFortune.com with copy to
info@RightFortune.com
Principle Contac: Phillip C. Hutchings, Manager

This Agreement is made as of the 25th day of June 2014, by and between the
aforementioned parties in respect of entering into the distribution business of
Yolexury branded 750 ml bottles and Yolexury Travel Packs (herein after referred
to as “Products”). Both Parties hereby agree that once the Exclusive Right of
Resell Agreement (See Attachment 1) be signed by both Parties, JM will be
authorized with the exclusive distribution right to China, Hong Kong, Macau, and
Taiwan (herein after referred to as “Greater China”) which means without written
consent of JM, RF should not sell the Products to any other party including but
not limited to an individual, corporation, association, limited liability
company, joint venture, unincorporated organization or other entity or
organization in aforementioned areas.

The business relationship between the parties is outlined as follows:

1. GENERAL TERMS OF AGREEMENT

1.1 MANUFACTURING STANDARDS

(a)

Good Manufacturing Practice (GMP) – RF makes the commitment that all products
produced under this agreement will be produced by manufactures meeting GMP
standards and qualifications. As proof of certification, RF will provide JM with
two original signed and notarized GMP Certificates annually for each
manufacturer producing goods under this agreement. Any product standards in
addition to U.S.A. GMP standards must be submitted in English by JM at the time
of each order.

1

--------------------------------------------------------------------------------


(b)

Product Requirement – RF will manufacture products in strict accordance with
Purchase Orders placed by JM. RF will be responsible for assuring that
manufacturing and packaging is completed within USA standards and practices. Any
product not deemed acceptable by reason of variation from standards outlined in
this agreement or not according to USA standards and common practices for
manufacturing will be replaced by RF. Notice of non-acceptance and reason for
non-acceptance must be made by JM prior to or at pick up of product at
manufacturer’s dock. It is agreed that RF has no control of and no
responsibility for any damage to product after pick up at manufacturer’s dock.

(c)

Certificate of Free Sale and Sanitation (CFS) – RF makes the commitment that all
products produced under this agreement will be produced by manufacturers meeting
CFS standards and qualifications. As proof of manufacturer certification, RF
will provide JM with two original signed and notarized CFS Certifications
annually for each manufacturer producing goods under this agreement.

(d)

Guarantee of Quality of Product and Ingredients – RF makes the commitment that
all products and ingredients shall be of the highest quality. As proof of
guarantee of quality, each product is tested scientifically. The details of this
testing is in (e) below. In the event that product quality is challenged by JM
after pick up by JM, a sample of the non- acceptable product shall be sent to RF
via courier for examination with the detailed reason for unacceptable quality.
Proof of sample product lot # and production date must also be provided by JM.
It is agreed by both parties that RF cannot control shipping conditions, product
storage conditions or time of opening of product bottle or JM storage or
customer storage and use conditions. No product quality challenge will be
considered for product lots that have reached the expire date listed on the
Certificate of Analysis for that product lot. To facilitate any question
regarding quality, RF will provide test of sample couriered by JM and a test of
a product sample of the same lot and production date that has been stored at the
factory (retains). Copies of these test results will be provided to JM. If the
results of both tests show product to be defective, product for that lot will be
replaced by RF at RF expense.

(e)

Product Testing – As part of its guarantee of providing the highest quality
product to JM, each lot of product produced is tested by the manufacturer and a
third party lab. Two signed original Certificates of Analysis (CofA) will be
provided to JM. In addition to the manufacturer testing, a Third Party
Laboratory is engaged to test the nutrition panel elements. Scanned copies of
each report will be provided to JM for review in advance of the pickup of each
order. All testing is completed according to GMP manufacturing practices to meet
USA standards. Any requests for variance in testing process must be made at the
time of product order and will require provision of detailed testing procedures
in English. These requests will be reviewed by the manufacturer and the third
part lab to assure that the tests and analysis can be completed properly.

(f)

Variance In Production and Testing Standards – It is understood by both parties
that JM has decided to purchase Yolexury from RF due to the outstanding quality
of production at US Manufacturers. It is also understood that from time to time
JM may request changes in requirements of the product in order to meet strict
government standards in China. RF will work very hard to achieve any changes to
requirements requested by JM. Changes in product standards, testing processes or
requirements for particular results in addition to USA standards must be made at
time of Purchase Order requiring additional standards or changed requirements.
These changes should be detailed on the purchase order. Standards and variance
specifics must be provided in English and include all details including ranges
of acceptance for each requested change. RF will review the request with the
manufacturer and determine if the standard/requirement can reasonable be met. RF
will complete its review and discussions with the manufacturer and report the
ability to meet the JM requested standard within 30 days of the detailed request
by JM. The Yolexury product achieves its superior taste and benefits as a result
of the use of unique ingredients sourced from around the world. Care is taken to
assure that all fresh ingredients are harvested at the best time in a variety of
locations. Both parties understand that due to the natural variance in raw,
fresh ingredients at harvesting, final testing results may vary from product lot
to product lot. RF will make every effort to assure that results are as
consistent as possible for each product run.

2

--------------------------------------------------------------------------------


(g)

Guarantee of Quantity – RF will provide no less than and no more than 5% of
quantity listed in the detailed purchase order as agreed by JM and RF. All
documents issued in conjunction with a purchase order shall be accurate and
consistent with quantity produced for that order.

(h)

Factory Inspection – JM has the right to conduct an on-site quality inspection
to monitor production of Yolexury juice in RF manufacturer’s factory at any time
after the production date is fixed for an order. JM inspection will occur during
regular business hours for factory. RF will make arrangements for the inspection
and provide on-site technician to work with JM staff during the quality
inspection. RF will pay $ 5,000 USD toward actual JM inspection cost per year
for inspection tour cost once inspection is arranged.

(i)

Force Majeure – Both parties shall not be held responsible for delay or breach
of a product order under this agreement due to acts of war, fire, flood,
typhoon, earthquakes and other natural disasters or events agreed by both
parties as an act of force majeure. In such case the affected party will advise
the other party immediately of the occurrence. Within 14 days, the affected
party shall provide proof of the occurrence. Such proof may include certificate
of the event issued by Competent Government Authority or other similar proof
such as news coverage from national media or other reasonable proof. Both
parties will take all necessary measures to fulfill the agreement. Prior to
breach of this agreement and cancellation of a product order due to force
majeure, both parties agreed to work together to achieve a delivery date and
circumstance that is acceptable to both parties. If no mutual agreement for
delay of the order is achieved within 12 weeks after the notice given by the
affected party, the product order shall be cancelled with no penalty to either
party.

(j)

Governing Law and Dispute Resolution – This agreement shall be governed by the
laws of the state of Utah, without regard to the principle of conflict laws
thereunder. All disputes between the Parties arising out of or relating to this
agreement shall be settled in a friendly manner through negotiations. In case no
settlement can be reached, the case may then be submitted for binding
arbitration within the state of Utah. A single auditor shall be selected
according to the arbitration rules set by the chosen arbitrator. The arbitration
shall be conducted in English. The resolution of any dispute shall be
non-appealable, final and conclusive on the Parties to such dispute and may be
enforced and entered as a judgment in any court of law with jurisdiction
thereof.

(k)

Language of this Agreement – The recognized language for this agreement and
interpretation of this agreement shall be English.

3

--------------------------------------------------------------------------------


(l)

Modification – Any changes to the terms, conditions and clauses of this
agreement must be agreed by both parties. Any modification shall be agreed in
writing will become effective upon signing and chopping of the appendix by both
parties.

(m)

Unfinished Matters – any unfinished matters in this agreement may be settled
separately in an additional appendix which must be signed and chopped by both
parties. In case of conflict, any jointly signed appendix shall prevail over
corresponding items in this agreement.

(n)

Term – This agreement shall remain valid until one year from the date of this
agreement. The parties may agree (in writing) to annual extensions thereafter.
It is agreed that JM will make no attempt to reproduce or recreate the Yolexury
formula in any way. Any attempt by JM (or JM affiliates or directed by JM) to
recreate the formula pertaining to the product known as Yolexury will violate
not only this agreement but also strict laws in the United States of America. It
is also agreed that RF as the right to pursue financial remedy if such a
violation occurs.

(o)

Copy - This agreement is made out in four original copies and each party holds
two.

PRODUCTION ORDERS

  Individual product orders shall be agreed by issuance and acceptance of a
purchase order. Purchase Orders are executed according to the General Terms of
this Agreement and the details received on the purchase order. JM and RF have
established a regular process for handling, documents and provision of purchase
orders for product. Process and documentation for PO 20140218NJ (not necessarily
pricing) shall serve as standard example for future purchase orders unless
changed by both parties. (a)

Items detailed on each purchase order – Items included in each purchase order
shall include quantity, price per unit, date that product available for pick up
is requested and any details or requests that are different than those outlined
in this agreement. To assist in efficient purchase order processing both parties
agree that all terms and conditions in this agreement are assumed and in effect
for each purchase order unless a change is requested and agreed. There is no
need to restate the terms of this agreement in each purchase order.

(b)

Purchase Order Acceptance – RF may have up to two weeks to accept or reject a
purchase order from JM. Any reason for rejection will be provided to JM.

(c)

Ingredient List – To assure quality and consistency it is agreed that each
purchase order will be made according to ingredient list PA10744-R9. Any changes
to ingredient list must be agreed by both parties. As per Formula Ingredient
List PA10744-R9, preservative levels of manufactured product must be not more
than 325mg/kg of Ascorbic Acid and not more than 250mg/kg of Benzoic Acid as
tested by Third Party Laboratory by US Standards. Any costs for development or
testing of any changes to PA10744-R9 shall be paid by JM. Preservatives shall
not exceed the amounts listed in PA10744-R9 and are detailed in the ingredient
list to guarantee product quality. Any changes to ingredient list after the
acceptance of the purchase order by RF must be agreed. RF will use best effort
to make any change requested. JM may not reject product or cancel order if RF
cannot make change requested by JM. JM may not reject product if reason for
rejection is deemed to be related to the difference between the approved
ingredient list and product label.

4

--------------------------------------------------------------------------------


(d)

Product Packaging – All product packaging including product labels will be
designed by JM and placed on die lines provided by RF. Any changes to packaging
from previous order will incur additional charges. RF shall provide a proof for
review and signature approval by JM for each piece of packaging. Final artwork
for each order should be submitted by JM with the purchase order document. Any
delays or additional costs in production due to JM change of artwork after
signed proof is received by RF will be charged to JM and may not be used as a
reason for cancellation of order or to levy penalties for lack of timely
production.

(e)

Product Inspection – RF will make a comprehensive inspection to the goods with
regard to quality and quantity and that goods are in compliance with this
Agreement prior to pick up of product at manufacturer. JM representatives may
make their own additional inspection at the loading dock prior to pick up.
Packing Lists for each container and other documentation including quantity,
weight and quality testing results will be provided to JM prior to pick up for
JM additional review and verification.

(f)

Order Documents – for each purchase order, the following documents will be
provided to JM. Scanned copies will be provided in advance of product pick up
for JM review and originals in the number listed with each document will be sent
via courier to JM within 10 business days following product pick up.

1)

FULL SET OF CLEAN ON BOARD OCEAN BILL/L MADE OUT TO ORDER AND BLANK ENDORSED,
MARKED FREIGHT TO COLLEGEC AND NOTIFYING NANJING JOYMAIN INDUSTRY DEVELOPMENT
CO. LTD.

2) COMMERCIAL INVOICE (2 originals)

3)

PACKING LIST (1 signed original and 1 copy) JM Shipping Agent Representative
signs and receives a copy of the Packing List signed by Manufacturer and JM
Shipping Representative.

4)

CERTIFICATE OF ORIGIN (2 originals signed by the Chamber of Commerce). The
relative information indicated on this certificate such as consignee and
purchase order number must be provided and determined by JM and delivered to RF
at the time Purchase Order is issued.

5)

FREE SALE CERTIFICATE – FOOD (OR CERTIFICATE OF FREE SALE) ISSUED BY DEPARTMENT
OF HEALTH SERVICES OR APPLICABLE STATE GOVERNMENT AUTHORITY OR FDA IF POSSIBLE.
As per General Terms of this agreement, two hand signed and notarized originals
of the Certificate of Free Sale will be issued annually per product. If JM
requires CFS to be provided with each order, that should be requested on the
Purchase Order from JM. JM will pay costs of any documents requested that are in
additional to the annual CFS provided certificate by RF.

6)

CERTIFICATE OF NON-WOODEN PACKING ISSUED BY MANUFACTURER OR IPPC MARK SHOULD BE
SHOWN ON THE WOODEN PACKING AND PURCHASE ORDER DOCUMENTS ISSUED MUST CERTIFY TO
THIS EFFECT.

7)

THIRD PARTY TESTING DOCUMENTS (2 signed originals per product lot) - As required
by the CIQ/Entry & Exit Quarantine Bureau of the People’s Republic of China, Lab
Test report of the nutrition facts issued by an authoritative third party test
institution will be provided. Test result for items included on the nutrition
panel of the label of the product will be provided. Third party test institution
reports issued for PO # 20140218NJ will serve as the example of items to be
tested. If other tests are required, this request should be included in JM
purchase order. All testing is performed by US Lab using US Standard Testing
methods. RF, manufacturer and third party institution have no knowledge of ever
changing CIQ or other Chinese testing standards or methods and cannot perform
tests by methods not known and understood. All certificates and production of
product relate to Formula No: PA10744-R9. JM will pay for cost of all third
party institution testing.

5

--------------------------------------------------------------------------------


8)

MARKINGS ON PRODUCT CONTAINERS - Only Lot number and Production Date should be
shown on the bottom of each 750ml bottles and gel pack (for Travel Pack orders).
Production Date will be stated in format YYYY/MM/DD. It is understood by RF that
product expiration information is listed within label artwork provided by JM. RF
Manufacturer Expiration Date is advised on Certificate of Analysis for each Lot.

9)

HEALTH CERTIFICATE (Two Originals signed and stamped by Chamber of Commerce)
Health Certificate provided for PO 20140218NJ shall be accepted as format for
all Purchase Orders.

10)

COUNTRY OF ORIGIN AND MANUFACTURER NAME – this information shall be provided on
Certificate of Origin and other documents as requested.

11)

OTHER DOCUMENTS OR CERTIFICATES - RF will provide other documents or
certificates verifying product and product order details when requested during
China Customs Clearing at destination port.

12)

PACKING – All goods stipulated in this agreement should be packed as per export
standard. Goods shall be packed well and suitable for shipping long distance
inland transportation and domestic venture inland transportation. RF will bear
cost of any packing changes requested by JM before product has been picked up by
JM shipping representative at manufacturer dock. JM shipping representative and
Manufacturer shipping manager will work closely together in advance of the
product pick up to coordinate all details of packing. Process and packing for PO
20140218NJ shall serve as an example of practice accepted by both parties.

13)

SHIPPING PACKAGE MARK – Manufacturer will provide markings on four surface of
each cube or two surface of each cylinder. The shipping package mark should be
kept clean, clear and strong, significant, waterproof and resist fading.

14)

SHIPMENT NOTIFICATION AND DELIVERY – Due to product quality testing (Post
Production Microbial Test required by GMP and Third Party Institution Test
required by JM and CIQ) the exact days of goods availability will vary. RF will
commit to act in Good Faith to notify JM of the exact volume of goods so JM can
order the container and shipping space. RF will direct manufacturer shipping
department to provide all necessary information after final container loading
for the Purchase Order. All shipping for purchase orders is EXWORKS. RF shall
not bear responsibility of loss or damage once product is picked up by JM
representative at the manufacturer dock or if JM fails to secure insurance after
RF has provided documents for JM review and approval. Designated place of pick
up for all product is manufacturer’s dock. In the event JM is not able to pick
up product in a timely manner, JM shall bear the responsibility for making
arrangements and cost for storage and transportation to storage for product and
any late pick up penalties charged to RF by the manufacturer. Documents issued
are considered final once product is moved from manufacturer’s dock. RF will
make request to factory to adjust documents for pick up by JM from JM storage,
but cannot guarantee this will be possible as order is considered final by the
manufacturer on pick up from manufacturer dock. RF will provide an invoice for
all payments due once the count and production charges are known. All orders
must be paid in full by JM in a timely manner to allow payment to be received by
RF and manufacturer. Proof of sending of payment to RF is appreciated, but may
not be recognized by manufacturer to release product for pick up. At least 6
business days in USA should be allowed from time of sending of wire transfer to
RF to allow payment to reach manufacturer account.

6

--------------------------------------------------------------------------------


15)

INLAND TRANSPORTATION AND INSURANCE – RF will ensure that all goods stipulated
in this agreement be timely and safely delivered for pick up at manufacturer’s
shipping dock . Cost of losses of goods, inland transportation and insurance for
product after pickup at manufacturer’s dock will be responsibility of JM.

16)

LATE DELIVERY AND PENALTY – RF will review purchase order from JM immediately
upon receipt. Included in RF review shall be availability of ingredients and
factory schedule needed to meet JM requested product delivery date. RF will make
every effort to assure quick production and delivery of product under the
purchase order. Acceptance of the purchase order is not a guarantee that product
will be available on date requested by JM on purchase order. Production period
may take as long as 12 weeks (excluding holiday periods) to manufacture and
deliver. The twelve week production period will begin on full execution of
purchase order document signified by receipt of signed/chopped purchase order
document by both parties and receipt of deposit required by RF in RF bank
account. Product delivery date will be discussed and agreed by both parties in
Good Faith with the understanding that quality of product is top consideration
and that production may not be rushed. RF will provide updates of production
status throughout the production period similar to the current updates provided
for PO 20140218NJ. In the event that there is a delay in product delivery beyond
the twelve week period anticipated due to circumstances outside of RF control or
force majeure, both parties will discuss problem in good faith and friendly
manner to find a good solution. If product availability is delayed for more than
2 weeks beyond anticipated 12 week period, RF will pay a penalty of 2% of
product order value for amount of goods not available within agreed period per
week of delay. In the event that product order is delayed more than 10 weeks
following 12 week production period, JM many cancel the order for any product
not available to JM during that 22 week period. It is recognized that any
product orders not already in production may be cancelled by JM and this
agreement may be terminated by JM following conclusion of production and
satisfactory timely delivery according to the terms of this agreement.

It is understood by both parties that the production of product and import of
same is a difficult and challenging business. It is understood that RF cannot be
responsible for changes in Chinese law or inspection requirements once a
purchase order has been accepted by RF. If there is a change, JM will advise RF
immediately in English of the changes and RF will use best efforts to make
product or testing changes needed, but cannot guarantee change can be
accomplished. Both parties agree to work productively together to achieve good
results in each order and the business relationship overall.

This agreement is in effect at the time that a fully executed agreement signed
and chopped by authorized company representatives for all future orders of
product.

SIGNATURES WILL BE ON THE PAGE WHICH FOLLOWS.

7

--------------------------------------------------------------------------------

AGREED:

Date:

-----------------------------------------------
Jian (David) Shao
Title: Chief Business Development Officer
Joymain International Development Group, Ltd.


Date:

------------------------------------------------
Phillip C. Hutchings
Manager
Right Fortune International Limited


8

--------------------------------------------------------------------------------